Decedent was 17 years of age at her death, and left her grandmother, Mrs. Anna M. Bancroft, her only heir at law, residing in Portland, Oregon. The estate consists of about $8,000, in the hands of H. H. Bancroft, who was guardian of Mary and administrator of the estate of her mother, Anna Wyche, from whom she inherited the property. Mr. Bancroft applied for letters on the ground that he is the custodian of the property, and that he is a creditor of deceased. The Public Administrator applies for letters. The grandmother opposes both applications, and nominates her daughter, Mrs. Sexton, who applies. It is claimed, for Mr. Bancroft, under Secs. 1365 and 1379, that a creditor has an absolute right to administer in preference to any appointee of any person other than husband or wife. 31 Cal., 241; 50 Barb., 340.
By the Court:
The Court has a discretion to order letters issued to the nominee of the grandmother in preference to a creditor, and that discretion is exercised.